Jordan, Presiding Judge.
In this workmen's compensation case a deputy director, after a hearing on a change in condition at the request of the employer and insurer, determined that the claimant was no longer totally disabled on account of an injury to her right arm and shoulder, and that she had a 45% permanent partial loss of the use of her right arm, for which he awarded compensation. On appeal the board adopted the findings of the deputy director, and made his award the award of the board. The parties appealed to the superior court and that court affirmed the action of the board. The claimant appeals from this judgment. Held:
The evidence, which includes conflicting medical testimony as to the extent of disability, clearly supports the findings and award of the deputy director. There is no merit in the contention that the full board, having before it no additional evidence, acted in excess of its authority or contrary to law *847in adopting the findings and award of the deputy director as that of the full board. Code Ann. § 114-708; Ideal Mut. Ins. Co. v. Ray, 92 Ga. App. 273 (2) (88 SE2d 428); Roberson v. Lumbermens Mut. &c. Co., 92 Ga. App. 572 (2) (89 SE2d 270); American Cas. Co. v. Wilson, 99 Ga. App. 219 (1) (108 SE2d 137); Pacific Employers Ins. Co. v. West, 213 Ga. 296, 297 (1) (99 SE2d 89). Absent any meritorious grounds under the provisions of Code § 114-710 the superior court properly affirmed the action of the full board.
Argued November 6, 1968
Decided December 5, 1968
Rehearing denied December 18, 1968
Wade H. Leonard, for appellant.
Pittman & Kinney, L. Hugh Kemp, for appellees.

Judgment affirmed.


Pannell and Deen, JJ., concur.